Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  September 29, 2016                                                                                   Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
  153021 & (21)                                                                                     Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                            Joan L. Larsen,
  SPENCER B. GUPPY, a minor, by his                                                                                   Justices
  Next Friend PAULA J. GUPPY,
               Plaintiff-Appellee,
  v                                                                 SC: 153021
                                                                    COA: 328889
                                                                    Kent CC: 14-003811-NO
  WYOMING COMMUNITY CHURCH,
          Defendant-Appellant.

  _________________________________________/

        On order of the Court, the motion for immediate consideration is GRANTED.
  The application for leave to appeal the December 7, 2015 order of the Court of Appeals is
  considered, and it is DENIED, because we are not persuaded that the questions presented
  should now be reviewed by this Court.

        The stay of trial court proceedings, ordered on August 17, 2016 is DISSOLVED.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           September 29, 2016
         d0922
                                                                               Clerk